Title: From Thomas Jefferson to John Craig Millar, 13 September 1795
From: Jefferson, Thomas
To: Millar, John Craig



Sir
Monticello in Virginia Sep. 13. 1795.

I was sometime ago honored with your favor of July 10. covering that of Mr. Stewart of Mar. 1. whose letters and friends are always to me objects of great respect. It is flattering to our country to become an object of preference to men of science, whom any circumstances invite to a change of their soil. But it were to be wished it could hold out to them at the same time better prospects of rendering their science of more solid advantage to themselves. A perfect freedom in the use of our own faculties unrestrained by monopolies, or arbitratry disqualifications are the chief encoragements. Whatever line of pursuit you may think proper to propose to yourself, it would give me pleasure to be useful to you should it be in my power. But this I can hardly expect, in the state of retirement from all things and persons political to which I have resorted from an inclination which has been constant, and from a  rigorous calculation of the sum of happiness offered by public and by private life. Should any circumstances lead you into this part of our continent, I shall be very happy to recieve you here, and to give you every proof of my respect to Dr. Stewart, as well as of my sense of that which the distinguished science of your family and connections is entitled to command, being with much regard, Sir Your most obedt. & most humble servt

Th: Jefferson

